DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 01/03/2022 has been entered into this application. New claims 14-18 have been added.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Evan Liebovitz (Reg. No. 77,347) on 01/03/2022.

4.	Amend the claims as follows: 
	11.	(Currently Amended) A manufacturing system configured to manufacture a stereoscopic object on the basis of manufacture information, the manufacturing system comprising:
processing circuitry configured to
	cause an output to display a pattern on the stereoscopic object during manufacturing;
	cause an imager to generate an image of the stereoscopic object on which the pattern is displayed; and
	cause the manufacturing system to correct the manufacture information in accordance with shape information of the stereoscopic object based on the generated image by
determining a vertical offset, in a height direction, based on the shape information and the manufacture information, and
determining a horizontal offset, in a horizontal direction relative to the height direction, based on the shape information and the manufacture information.

	13.	(Currently Amended) A method to be executed by a manufacturing device for correcting manufacture information to be used in manufacturing of a stereoscopic object, the manufacturing device comprising processing circuitry, an output, and an imager, 
	the method comprising:
	displaying a pattern on the stereoscopic object during manufacturing;
	generating an image of the stereoscopic object on which the pattern is displayed; and
	correcting the manufacture information in accordance with shape information of the stereoscopic object based on the generated image by
determining a vertical offset, in a height direction, based on the shape information and the manufacture information, and
determining a horizontal offset, in a horizontal direction relative to the height direction, based on the shape information and the manufacture information.

Allowable Subject Matter

5.	Claims 1-18 are allowed.

Reason for Allowance

6.	The following is a statement of reasons for the indication of allowable subject matter:

7.	As to claims 1, 11 and 13, the prior arts of record alone or in combination fails to teach or suggest the claimed “cause the manufacturing device to correct the manufacture information in accordance with shape information of the stereoscopic object based on the generated image by
determining a vertical offset, in a height direction, based on the shape information and the manufacture information, and
determining a horizontal offset, in a horizontal direction relative to the height direction, based on the shape information and the manufacture information”, along with all other limitations of claims 1, 11 and 13. 

8.	Diwinsky (US 2018/0297115 A1) teaches a manufacturing device configured to manufacture a stereoscopic object on the basis of manufacture information but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886